       Case 2:20-cv-00180-TOR      ECF No. 4   filed 05/20/20   PageID.180 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KEVIN AKESSON,
                                                    NO: 2:20-CV-0180-TOR
 8                              Plaintiff,
                                                    ORDER OF VOLUNTARY
 9          v.                                      DISMISSAL WITHOUT PREJUDICE

10    JAY INSLEE, in his official capacity
      as Governor,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal (ECF

14   No. 2). Because Defendants have neither filed an answer nor moved for summary

15   judgment, Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R.

16   Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18         All claims and causes of action in this matter are DISMISSED without

19   prejudice.

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 2:20-cv-00180-TOR    ECF No. 4    filed 05/20/20   PageID.181 Page 2 of 2




 1         The District Court Executive is directed to enter this Order and Judgment of

 2   Dismissal, furnish copies to counsel, and CLOSE the file.

 3         DATED May 20, 2020.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
